EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Uchendu Anyaso on 7/27/21.
The application has been amended as follows: 
In claim 2, line 3, delete “predefined”.
In claim 3, line 3, delete “predefined”.
In claim 4, line 3, delete “predefined”.
Replace claim 10 with the following new version of claim 10:
10. A method of manufacturing a structure including the first structural component and the second structural component joined by the groove weld, the method comprising: 
manufacturing each of the first structural component and the second structural component according to the method of claim 1;
aligning the outer weld surface and the root protrusion of the first structural component with the outer weld surface and the root protrusion of the second structural component to form a groove to receive a weld material therein; and
welding the groove to join the first and second structural components to form the structure.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggest the method of claim 1; in particular the combination of

removing a first portion of the bent portion at the convex face to form an outer weld surface, the outer weld surface including a first face extending from the first surface, and a second face connected to the first face; and 
removing a second portion of the bent portion at the concave face to form an inner edge surface having an arcuate profile, the inner edge surface extending from the second surface and connecting to the second face via a transition portion, wherein a portion of the first face, the second face, the transition portion, and the inner edge surface define a root protrusion for the first structural component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735   

/ERIN B SAAD/Primary Examiner, Art Unit 1735